Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/241,108 filed on May 04, 2022.

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 9-12, 17-21 drawn to species I (Figs. 1-2) in the reply filed on 05/04/2022 is acknowledged.

Claims 5-8, 13-16, 22-24 have been cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Objections
5.	Claims 9, 17 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 9. (As interpreted) A method of fabricating an integrated circuit assembly, comprising:
forming a first substrate having a first surface; Application. No. 16/241,1083 Examiner: MAZUMDER 
Docket No. 01.AB3502-USArt Unit: 2819electrically attaching at least one integrated circuit device to the first substrate, wherein the at least one integrated circuit device comprising a first surface, an opposing second surface, and at least one side extending between the first surface and the opposing second surface of the at least one integrated circuit device;
forming a heat dissipation device comprising a main body having a first surface;
thermally attaching the first surface of the main body of the heat dissipation device to the opposing second surface of the at least one integrated circuit device with a thermal interface material;
forming a first chamber defined by the first surface of the main body of the heat dissipation device, the first surface of the first substrate, and the at least one side of the at least one integrated circuit device; and
disposing a first phase change material within the first chamber.

Claim 17. (As interpreted) An electronic system, comprising: 
a housing; Application. No. 16/241,1085 Examiner: MAZUMDER 
Docket No. 01.AB3502-USArt Unit: 2819a motherboard disposed within the housing; 
an integrated circuit package electrically attached to a first surface of the motherboard, wherein the integrated circuit package comprises: 
a first substrate having a first surface; 
at least one integrated circuit device electrically attached to the first substrate, wherein the at least one integrated circuit device comprising a first surface, an opposing second surface, and at least one side extending between the first surface and the opposing second surface of the at least one integrated circuit device; 
a heat dissipation device comprising a main body having a first surface; 
a thermal interface material between the opposing second surface of at least one integrated circuit device and the first surface of the main body of the heat dissipation device; 
a first chamber defined by the first surface of the main body of the heat dissipation device, the first surface of the first substrate, and the at least one side of the at least one integrated circuit device; and 
a first phase change material within the first chamber.  

Appropriate corrections are required.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1, 4, 9-10, 12 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Chang et al. (2018/0190596 A1).
Regarding independent claim 1, Chang et al. teaches an integrated circuit assembly (100, Fig. 1), comprising:
a first substrate (130) having a first surface;
at least one integrated circuit device (120) electrically attached to the first substrate (130), wherein the at least one integrated circuit device (120) comprises a first surface, an opposing second surface, and at least one side extending between the first surface and the second surface of the at least one integrated circuit device (120);
a heat dissipation device (180/185) comprising a main body (180) having a first surface;
a thermal interface material (186) between the second surface of the at least one integrated circuit device (120) and the first surface of the main body (180) of the heat dissipation device (180/185);
a first chamber defined by the first surface of the main body (180) of the heat dissipation device (180/185), the first surface of the first substrate (130), and the at least one side of the at least one integrated circuit device (120); and
a first phase change material (140/190a-b, wherein 140 layer made of metallic alloys, ¶14 which is similar that disclosed to applicant’s original spec. ¶0047) within the first chamber.

Regarding claim 4, Chang et al. teaches wherein (100, Fig. 1), further including a second substrate (160) having a first surface, wherein the first substrate (30) is electrically attached to the second substrate (160), and wherein the heat dissipation device (180/185) is attached to the second substrate (160).

Regarding independent claim 9, Chang et al. teaches a method of fabricating an integrated circuit assembly (100, Fig. 1), comprising:
forming a first substrate (130) having a first surface; Application. No. 16/241,1083 Examiner: MAZUMDER
Docket No. 01.AB3502-USArt Unit: 2819electrically attaching at least one integrated circuit device (120) to the first substrate (130), wherein the at least one integrated circuit device (120) comprising a first surface, an opposing second surface, and at least one side extending between the first surface and the second surface of the at least one integrated circuit device (120);
forming a heat dissipation device (180/185) comprising a main body (180) having a first surface;
thermally attaching the first surface of the main body (180) of the heat dissipation device (180/185) to the second surface of the at least one integrated circuit device (120) with a thermal interface material (186);
forming a first chamber defined by the first surface of the main body (180) of the heat dissipation device (180/185), the first surface of the first substrate (130), and the at least one side of the at least one integrated circuit device (120); and
disposing a first phase change material (140/190a-b, wherein 140 layer made of metallic alloys, ¶14 which is similar that disclosed to applicant’s original spec. ¶0047).

Regarding claim 10, Chang et al. teaches wherein (100, Fig. 1), thermally attaching the first surface of the heat dissipation device (180/185) to the at least one integrated circuit device (120) with a thermal interface material (186) comprises thermally attaching the first surface of the heat dissipation device (180/185) to the at least one integrated circuit device (120) with a phase change material (140/190a-b, wherein 140 layer made of metallic alloys, ¶14 which is similar that disclosed to applicant’s original spec. ¶0047).

Regarding claim 12, Chang et al. teaches wherein (100, Fig. 1), further including:
forming a second substrate (160, ¶15) having a first surface;
electrically attaching the first substrate (130) to the second substrate (160); and Application. No. 16/241,1084 Examiner: MAZUMDER
Docket No. 01.AB3502-USArt Unit: 2819attaching the heat dissipation device (180/185) to the second substrate (160).


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2018/0190596 A1) as applied to claim 1 above, and further in view of Hung (US 2014/0217575 A1).
Regarding claim 2, Chang et al. teaches all of the limitations of claim 1 from which this claim depends.
Chang et al. is explicitly silent of disclosing wherein, the thermal interface material comprises a phase change material.
Hung teaches wherein (Fig. 8), the thermal interface material (40 TIM, ¶22) comprises a phase change material (phase change polymer, ¶22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Yim et al. and modify the interface material of Chang et al. and Yim et al., in order to improve the thermal conductivity that carries property of high viscosity (¶22).

14.	Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2018/0190596 A1) as applied to claim 1 above, and further in view of Deppisch et al. (US 2008/0017975 A1).
Regarding claim 3, Chang et al. teaches all of the limitations of claim 1 from which this claim depends.
Chang et al. is explicitly silent of disclosing wherein, the heat dissipation device includes a boundary wall extending from the first surface of the main body of the heat dissipation device, and wherein the boundary wall is attached to the first substrate.
Deppisch et al. teaches wherein (Fig. 8), the heat dissipation device (545 IHS, ¶31) includes a boundary wall (side wall) extending from the first surface (bottom surface) of the main body (lower portion of IHS 545) of the heat dissipation device (545), and wherein the boundary wall is attached to the first substrate (535, ¶31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Deppisch et al. and modify along with the integral heat spreader around the structure of Chang et al. and Yim et al., in order to effectively and efficiently cool a heat generating device (¶0002).
Regarding claim 11, Chang et al. teaches all of the limitations of claim 9 from which this claim depends.
Chang et al. is explicitly silent of disclosing wherein, forming the heat dissipation device includes forming a boundary wall extending from the first surface of the main body of the heat dissipation device, and further comprising attaching the boundary wall is attached to the first substrate.
Deppisch et al. teaches wherein (Fig. 8), forming the heat dissipation device (545 IHS, ¶31) includes forming a boundary wall (side wall) extending from the first surface (bottom surface) of the main body (lower portion of IHS 545) of the heat dissipation device (545), and further comprising attaching the boundary wall is attached to the first substrate (535, ¶31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Deppisch et al. and modify along with the integral heat spreader around the structure of Chang et al. and Yim et al., in order to effectively and efficiently cool a heat generating device (¶0002).

15.	Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2018/0190596 A1) in view of Yim et al. (2018/0348434 A1).
Regarding independent claim 17, Chang et al. teaches in (Fig. 1),
Docket No. 01.AB3502-USArt Unit: 2819a motherboard (160, ¶15),
an integrated circuit package (110, ¶15) electrically attached to a first surface (upper surface) of the motherboard (160), wherein the integrated circuit package (110) comprises:
a first substrate (130, ¶12) having a first surface;
at least one integrated circuit device (1201, ¶12) electrically attached to the first substrate (130), wherein the at least one integrated circuit device (1201) comprising a first surface, an opposing second surface, and at least one side extending between the first surface and the opposing second surface of the at least one integrated circuit device (1201);
a heat dissipation device (180/185) comprising a main body (180) having a first surface;
a thermal interface material (186) between the opposing second surface of at least one integrated circuit device (120) and the first surface of the main body (180) of the heat dissipation device (180/185); 
a first chamber defined by the first surface (bottom surface) of the main body (180) of the heat dissipation device (180/185), the first surface (upper surface) of the first substrate (130), and the at least one side of the at least one integrated circuit device (1201); and 
a first phase change material (140/190a-b, wherein 140 layer made of metallic alloys, ¶14 which is similar that disclosed to applicant’s original spec. ¶0047) within the first chamber.
Chang et al. is explicitly silent of disclosing wherein, an electronic system, comprising:
a housing;
the motherboard disposed within the housing.
Yim et al. teaches wherein, an electronic system (Fig. 6), comprising:
a housing (651, ¶78);
the motherboard (602, ¶78) disposed within the housing (651).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching by incorporating the packaged device as taught by Yim et al. while forming an electronic system, in order to implement a system using any suitable hardware and/or software to configure as desired (¶78).
Regarding claim 20, Chang et al. and Yim et al. teach all of the limitations of claim 17 from which this claim depends.
Chang et al. teaches wherein (Fig. 1), the heat dissipation device (180/185) is attached to the motherboard Docket No. 01.AB3502-USArt Unit: 2819(160, ¶15).

16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2018/0190596 A1) in view of Yim et al. (2018/0348434 A1) as applied to claim 17 above, and further in view of Hung (US 2014/0217575 A1).
Regarding claim 18, Chang et al. and Yim et al. teach all of the limitations of claim 17 from which this claim depends.
Chang et al. and Yim et al. are explicitly silent of disclosing wherein, the thermal interface material comprises a phase change material.
Hung teaches wherein (Fig. 8), the thermal interface material (40 TIM, ¶22) comprises a phase change material (phase change polymer, ¶22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Yim et al. and modify the interface material of Chang et al. and Yim et al., in order to improve the thermal conductivity that carries property of high viscosity (¶22).

17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2018/0190596 A1) in view of Yim et al. (2018/0348434 A1) as applied to claim 17 above, and further in view of Deppisch et al. (US 2008/0017975 A1).
Regarding claim 19, Chang et al. and Yim et al. teach all of the limitations of claim 17 from which this claim depends.
Chang et al. and Yim et al. are explicitly silent of disclosing wherein, the heat dissipation device includes a boundary wall extending from the first surface of the main body of the heat dissipation device, and wherein the boundary wall is attached to the first substrate.
Deppisch et al. teaches wherein (Fig. 8), the heat dissipation device (545 IHS, ¶31) includes a boundary wall (side wall) extending from the first surface (bottom surface) of the main body (lower portion of IHS 545) of the heat dissipation device (545), and wherein the boundary wall is attached to the first substrate (535, ¶31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Deppisch et al. and modify along with the integral heat spreader around the structure of Chang et al. and Yim et al., in order to effectively and efficiently cool a heat generating device (¶0002).

Examiner’s Note
18.	Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular paragraphs and/or columns/lines in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819